Citation Nr: 1520010	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  08-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, claimed as lumbar degenerative disc disease (DDD) and back problems.

2.  Entitlement to service connection for a pulmonary disorder, to include COPD and as due to asbestos exposure.

3.  Entitlement to an initial compensable rating for hemorrhoids.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with adjustment disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968 in the Navy.  He had additional Reserve duty service with the Army Reserves and the Tennessee Army National Guard (TNARNG). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Nashville, Tennessee, Regional Office (RO). 

In August 2011 and March 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the September 2012 Supplemental Statement of the Case (SSOC), additional VA treatment records were added to the Veteran's paperless claims file and these records were not reviewed by the Agency of Original Jurisdiction (AOJ).  However, the Veteran waived his right to have the RO initially consider this evidence in statements dated in September 2012 and October 2012.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board notes that the RO has framed the Veteran's low back issue in the context of a pre-existing condition.  The record shows that there was no back condition noted on entry and preliminarily, the Board finds that the Veteran was sound on entrance, and there is no clear and unmistakable evidence that the disability pre-existed service.  Therefore, the issue of service connection for a back disability will be considered on a direct basis only.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The Board further notes that, in a timely May 2014 notice of disagreement, the Veteran indicated his disagreement with a May 2014 rating action's denial of a rating in excess of 30 percent for PTSD with adjustment disorder.  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), this matter must be remanded to the originating agency for the preparation of a Statement of the Case (SOC).

The issues of entitlement to service connection for a lumbar spine disorder, claimed as lumbar degenerative disc disease (DDD) and back problems, an increased rating for PTSD with adjustment disorder, and service connection for a pulmonary disorder, to include COPD and asbestosis, and to include as due to asbestos exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hemorrhoid symptoms have been intermittent, small or moderate in nature, reducible, and with occasional bleeding.  

2.  There has been no evidence of thrombosis, prolapse, fissures, excessive redundant tissue, irreducibility, or persistent bleeding with secondary anemia.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7336 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in October 2007, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in August 2014 and November 2014, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1 , 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's hemorrhoid disability claim is based on the assignment of an initial rating following an initial award of service connection for hemorrhoids.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.

The Veteran has asserted that he should have a higher rating for his service-connected hemorrhoids because his level of impairment is worse than contemplated by the currently assigned rating.  

Hemorrhoids are rated under Diagnostic Code 7336.  Under that diagnostic code, a 0 percent rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A maximum schedular rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).

Throughout the period on appeal the Veteran's treatment records show that he has had intermittent symptoms associated with large and small external and internal hemorrhoids.  

A review of the Veteran's VA treatment records reflects that the Veteran has reported and received treatment for hemorrhoids.  A May 23, 2000, treatment note shows the Veteran complained of melena along with nausea and epigastric pain.  He was assessed with a GI bleed and anemia, and listed as stable clinically.  He stated that he noticed blood in his stools for the first time that morning.  The Veteran was admitted for observation and an EGD and colonoscopy were planned for the following day.  A May 24, 2000, note shows that after the EGD and colonoscopy, the Veteran was diagnosed with pyloric ulcer, antritis, external and internal hemorrhoids, and anemia secondary to blood loss.  The treatment note did not state what caused the anemia secondary to blood loss.  A June 2000 follow-up shows that the Veteran denied any hematochezia or melena.  An August 2002 treatment note reflects that the Veteran's history was positive for peptic ulcer disease, a rectal exam showed large external hemorrhoids, and a stool guaiac test was negative.  In May 2008, the Veteran complained of swollen, painful hemorrhoids that were not responsive to Preparation H.  He also reported daily epigastric pain for the last month that was similar to past pain he had with bleeding ulcers.  He denied any bleeding with the hemorrhoids.  On examination, the Veteran had a 1.5 cm external hemorrhoid with no thrombosis.  

A February 2008 VA examination report reflects that the Veteran reported hemorrhoid symptoms of anal itching, burning, pain, and occasional bleeding four or more times per year.  The Veteran denied any history of rectal prolapse, thrombosis, recurrent anal infections, proctitis, fecal incontinence, or perianal discharge.  On examination, the Veteran has an internal hemorrhoid that was 0.2 cm, and an external hemorrhoid that was 0.5 cm.  The hemorrhoids were reducible, with no evidence of prolapse, thrombosis, bleeding, fissures, or excessive redundant tissue.  

In the April 2008 notice of disagreement, the Veteran reported that he disagreed with the 0 percent rating as his symptoms continued to bother him.  In the October 2008 substantive appeal, the Veteran stated that his hemorrhoids occurred while in the Navy and continuously hurt off and on.  

At a January 2012 VA examination, the Veteran had an approximately 2 cm. external hemorrhoid in the 8 o'clock position.  A digital rectal exam by another physician one month prior was negative for an internal lesion.  It was noted that the external hemorrhoids when present are a cause for discomfort.  The examiner did not address whether the hemorrhoids were manifested by persistent bleeding with secondary anemia, and the significance, if any, of the May 2000 VA discharge summary, which found the Veteran to have internal and external hemorrhoids with anemia secondary to blood loss.  

In an August 2014 VA addendum opinion, the examiner noted that the Veteran's discharge summary from May 2000 confirmed that an anemia secondary to blood loss was present with the lowest hematocrit being recorded as 31.2, and that the Veteran not only had hemorrhoids, but also a pyloric ulcer.  The examiner stated that although the discharge summary did not specify the actual site of blood loss (i.e. hemorrhoids vs. ulcer), the Veteran confirmed in a telephone conversation with the examiner that the Veteran had experienced melena.  Based on that fact, the examiner stated it was the examiner's belief that it is more likely than not that the anemia was from blood loss secondary to the ulcer than from the hemorrhoids.  The examiner went on to state that in the telephone conversation, the Veteran stated that he had last seen blood in the toilet water about 1-1 1/2 years ago.  The examiner also noted that normal hemoglobin is 13.6, and a normal hematocrit is 39.5.  On January 23, 2012, three weeks after the January 2012 VA examination, the Veteran had a HGB of 13.0 and a HCT of 38.1.  On August 19, 2013, the Veteran had a HGB of 14.0 and a HCT of 40.3, in July 2014 the Veteran had a HGB of 13.3 and a HCT of 38.6, and in September 2014 the Veteran had a HGB of 13.5 and a HCT of 38.2.  The examiner concluded that the Veteran seemed to maintain a slight anemia, and with the last reported blood in the toilet being observed at least a year ago, the examiner doubted that the hemorrhoids are the source of the anemia.  

A November 2014 medical opinion report reflects that after an exhaustive review of the evidence of record, including STR's, VA treatment records, and prior VA examinations, the examiner opined that it was less likely than not that the Veteran's hemorrhoids have been manifested by persistent bleeding with secondary anemia.  The rationale provided was that while it is the Veteran's history that his hemorrhoids have been periodically symptomatic and bled, laboratory tests for fecal occult blood have been negative.  The examiner noted that in May 2000, the Veteran was discharged from the hospital after an EGD and colonoscopy for GI bleeding which showed a pyloric ulcer and gastritis.  He was given iron for iron deficiency anemia.  The Veteran had internal and external hemorrhoids as revealed by anoscopy, but was bleeding from his peptic ulcer disease, NOT his hemorrhoids, and was anemic as revealed by his CBC, which responded to iron therapy and treatment of PUD.  The examiner also noted that the Veteran was experiencing melena and hematemesis in the summer of 2002 while in the National Guard.  Endoscopy revealed a duodenal ulcer.  The examiner stated that based on review of all VA laboratory CBC values for hemoglobin and hematocrit, the Veteran has been intermittently anemic.  The examiner also stated that the Veteran has had multiple reasons for blood loss related to anemia, including his ongoing problems with PUD, h. pylori positive in the past, and esophagitis, which resulted in a second hospital admission on 9/2/2008 for EGD, and being diagnosed with renal cell carcinoma of the right kidney requiring nephrectomy on 2/2 2011, with a postop hemoglobin of 12.9.  The examiner also noted that no VA medical records document significant bright red blood per rectum from hemorrhoids with associated drop in hematocrit and hemoglobin.  The examiner concluded that it is less likely than not that the Veteran's service-connected hemorrhoids, currently diagnosed as internal and external hemorrhoids, are associated with hemorrhage and resultant anemia.  

The Board has considered the Veteran's statements that his hemorrhoid disability warrants a higher rating.  A review of the record shows, and the Veteran has reported, that he has continued to have intermittent hemorrhoid symptoms.  The record also reflects that the Veteran has repeatedly reported a history of bleeding ulcers when receiving medical treatment.  However, there is no evidence of record indicating that the Veteran has large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue evidencing frequent recurrences.  There is also no evidence that the Veteran has had hemorrhoids with persistent bleeding and with secondary anemia or fissures.  Therefore, the Board finds that an initial compensable rating for hemorrhoids is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-schedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted based on the ratings assigned for the Veteran's service-connected disabilities, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected hemorrhoid disability are adequate in this case.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence also does not show frequent hospitalizations or marked interference with employment associated with any of his service-connected disorders that is beyond that anticipated by the assigned ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

The Veteran has also not claimed that he is unemployable as a result of this service-connected disability.  Therefore, the Board finds that an implied included claim for a total disability rating based on individual unemployability has not been raised on the current record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to an initial compensable rating for hemorrhoids is denied.


REMAND

The Board finds that the claims for service connection for a lumbar spine disorder and service connection for a pulmonary disorder must be remanded for further development.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As shown more fully below, the VA examinations of record are inadequate as the examiners failed to address the pertinent issues on appeal.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Lumbar Spine Disorder, Claimed as Lumbar Degenerative Disc Disease (DDD) and Back Problems

The Veteran has asserted that he has a low back condition as a result of an in-service injury.  Specifically, the Veteran claims, and the service treatment records (STR's) reflect, that in February 1966 the Veteran sought treatment for back pain.  He was diagnosed with a pull of the latissimus dorsi muscle.  The Veteran has also asserted that since the back injury in service, he has continued to have back pain.  

The Board notes that a request for the Veteran's medical treatment records from discharge from service to July 27, 1976, yielded a June 2012 response that the records were unavailable for review.  

At the January 2012 VA examination, the Veteran reported that he did not recall how long it took for the in-service back pain to resolve, but that after that injury his back could be easily hurt.  He also reported that in 1974 or 1975, he sought medical care for his back and was prescribed medication and a back brace.  The VA examiner's opinion was deemed inadequate because it was contradictory and was based solely on whether the Veteran had a pre-existing condition.  An April 2014 VA examiner opined that the Veteran's current back condition was less likely than not incurred in or caused by the claimed in-service injury.  The rationale provided was that the Veteran's separation examination did not mention a back issue, and the Veteran's report of medical treatment for his back in 1974 was too far removed from the 1966 in-service injury.  This opinion and rationale however, do not take into account the Veteran's statements that he continued to have problems with his back after the 1966 injury.  The earliest available records from July 1978 reflect that the Veteran was admitted for acute lumbago.  At that time the Veteran reported that he had experienced lumbago symptoms several times before.  

The Veteran has credibly reported continued back pain after the in-service injury, and that he sought treatment for that back pain, to include during a period in which his records are unavailable.  The Board finds that the VA examiner's opinion does not take into account the Veteran's credible statements regarding the ongoing back pain as a result of the in-service injury, and as such is not an adequate opinion on which to base a decision.  As the examination and opinion report is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine whether he has a current back condition that is etiologically related to his in-service latissimus dorsi muscle pull.  

Pulmonary Condition, to include COPD and asbestosis, and to include as Due to Asbestos Exposure

The Veteran asserts that he has a current pulmonary condition, to include COPD and asbestosis, and to include as due to asbestos exposure.  The Board notes that the Veteran's personnel file reflects that he was involved in occupations during service that had minimal and probable exposure to asbestos.  

At the January 2012 VA examination, no pulmonary condition was found, and therefore the examiner was unable to render an opinion.  Subsequently, in September 2012 the Veteran was diagnosed with COPD based on a VA chest X-ray.  Based on that diagnosis, and presumed in-service asbestos exposure, the Board remanded the issue for a VA medical nexus opinion.

In an April 2014 opinion, a VA examiner found it was less likely than not that the Veteran's COPD was incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that although a chest X-ray in September 2012 included a COPD diagnosis, pulmonary function studies for the Veteran were normal, a January 2011 CAT scan of the Veteran's chest did not show lesions suspicious of asbestosis, and COPD cannot be made from a chest X-ray alone.  

Given that the Veteran has a current diagnosis of COPD and it is still unclear whether the COPD is due to the Veteran's service, to include presumed asbestos exposure, the Board finds that a new VA examination is warranted.  

Entitlement to a Rating in Excess of 30 percent for PTSD with Adjustment Disorder

Finally, to date, the Veteran has not been provided an SOC with respect to the denial of his claim for a rating in excess of 30 percent for PTSD with adjustment disorder.  Therefore, the Board must remand this claim for the issuance of an SOC and so that the Veteran may thereafter be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative with an SOC pertaining to the denial of his claim for a rating in excess of 30 percent for PTSD with adjustment disorder.  The Veteran should then be appropriately-notified of the time limits to perfect his appeal for this issue, and that this issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of an SOC.

2.  Obtain, and associate with the claims file, or Virtual VA or VBMS any outstanding VA and private treatment records that are not already associated with the claims file.

3.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him to determine the severity and etiology of any diagnosed low back disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:
Identify all diagnosed low back conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back condition is related to the Veteran's 1966 in-service latissimus dorsi muscle pull.  

For the purposes of this examination, the examiner should take as true the Veteran's testimony and statements that he had back pain after the in-service injury, and that he sought treatment for that back pain after discharge from active service.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Schedule the Veteran for a VA respiratory examination to address the etiology of any diagnosed respiratory condition, to include his currently diagnosed COPD.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

Identify all diagnosed respiratory conditions, to include CPOD, and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed respiratory condition is related to the Veteran's active duty service.  

In particular, the examiner is asked to indicate whether the
Veteran's currently diagnosed COPD is at least as likely
as not (i e, 50 percent or greater possibility) related to his
period of active service to include the conceded "minimal
and probable" exposure to asbestos while aboard Naval
vessels.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

5.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


